Citation Nr: 1543443	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-42 147	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella, with degenerative joint disease and history of strain and medial meniscal tear.  

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for cervical spondylosis, with degenerative disc disease, prior to July 6, 2015, and in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD), with associated hiatal hernia and history of gastritis.

5.  Entitlement to a rating in excess of 10 percent for right ulnar neuropathy with sensory loss in the ring and little fingers.

6.  Entitlement to a compensable rating for right leg intervertebral disc syndrome affecting the sciatic nerve, prior to September 4, 2013, in excess of 10 percent from September 4, 2013 to July 6, 2015, and in excess of 20 percent thereafter.

7.  Entitlement to a compensable disability rating for left leg intervertebral disc syndrome affecting the sciatic nerve, prior to September 4, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a January 2010 rating decision, the RO continued a 10 percent disability rating for right knee degenerative joint disease.  The Veteran filed a notice of disagreement in February 2010.  In a September 2010 rating decision, the RO granted a separate 10 percent disability rating for right knee instability.  The RO subsequently issued a September 2010 statement of the case addressing increased ratings for both right knee degenerative joint disease and instability.  In October 2010, the Veteran filed a substantive appeal for those matters.

In an August 2012 rating decision and notice letter, the RO denied an increased rating for right ulnar neuropathy.  The RO also denied increased ratings for the cervical spondylosis with degenerative disc disease, right and left thigh meralgia paresthetic, GERD, and right ulnar neuropathy with sensory loss in the right and little fingers.  The Veteran filed a notice of disagreement with that rating decision in September 2012.  The RO issued a statement of the case in May 2013.  In July 2013, the Veteran filed a substantive appeal as to those matters.

In a November 2013 rating decision, in pertinent part, the RO granted left leg intervertebral disc syndrome affecting sciatic nerve (previously rated as right thigh meralgia paresthetica) a 20 percent disability rating, effective September 4, 2013.  The RO also granted right leg intervertebral disc syndrome affecting sciatic nerve (previously rated as right thigh meralgia paresthetica) a 10 percent disability rating, effective September 4, 2013.  

Also, in a May 2014 rating decision, the RO, in pertinent part, continued a 10 percent disability rating for right ulnar neuropathy with sensory loss in the ring and little fingers (formerly right arm weakness and ulnar entrapment).

In a July 2015 rating decision, the RO, in pertinent part, granted a 20 percent disability rating for cervical spondylosis with degenerative disc disease, effective July 6, 2015.  The RO also granted a 20 percent disability rating for right leg intervertebral disc syndrome affecting sciatic nerve (previously rated as right thigh meralgia paresthetica), effective July 6, 2015.

To the extent that the RO previously partially granted any increased ratings for the above disabilities, that higher ratings are available for each such disability, and since the Veteran is presumed to seek the maximum available benefit for each disability, the Board has now characterized each relevant issue as encompassing the ratings involved with the partial grants, as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

However, shortly after the RO issued the most recent supplemental statements of the case as to the above stated issues, in July 2015, the Veteran withdrew all his appeals in August 2015.  In October 2015, the Veteran representative also provided a motion to withdraw appeal.

The Board notes that during the course of the current appeals, the RO also addressed additional claims in rating decisions in January 2012, November 2013, May 2014, and July 2015, which have not been specifically noted herein.  The Veteran has not appealed any of issues not noted herein, as such, the issues not noted herein that were addressed in those rating decisions are not currently before the Board.  


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for right knee chondromalacia patella is requested.

2.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for right knee instability is requested

3.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for cervical spondylosis, both prior to and from July 6, 2015, is requested.

4.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for GERD is requested.

5.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for right ulnar neuropathy is requested.

6.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for right leg intervertebral disc syndrome affecting the sciatic nerve, prior to September 4, 2013, from September 4, 2013 to July 6, 2015, and from July 6, 2015, is requested.

7.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an increased rating for left leg intervertebral disc syndrome affecting the sciatic nerve prior to and from September 4, 2013, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for right knee chondromalacia patella by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for an increased rating for right knee instability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
3.  The criteria for withdrawal of an appeal for an increased rating for cervical spondylosis, both prior to and from July 6, 2015, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
4.  The criteria for withdrawal of an appeal for an increased rating for GERD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
5.  The criteria for withdrawal of an appeal for an increased rating for right ulnar neuropathy by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
6.  The criteria for withdrawal of an appeal for an increased rating for right leg intervertebral disc syndrome affecting the sciatic nerve, prior to September 4, 2013, from September 4, 2013 to July 6, 2015, and from July 6, 2015, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal for an increased rating for left leg intervertebral disc syndrome affecting the sciatic nerve, prior to and from September 4, 2013, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn all the issues on appeal.  Specifically, in August 2015 (and again by his representative in October 2015), the Veteran requested that VA "PLEASE WITHDRAW APPEAL.  NO LONGER NEEDED."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.





ORDER

The appeal for a rating in excess of 10 percent for right knee chondromalacia patella, with degenerative joint disease and history of strain and medial meniscal tear, is dismissed.

The appeal for a rating in excess of 10 percent for right knee instability is dismissed.

The appeal for a rating in excess of 10 percent for cervical spondylosis, with degenerative disc disease, prior to July 6, 2015, and in excess of 20 percent thereafter, is dismissed.

The appeal for a rating in excess of 10 percent for GERD is dismissed.
 
The appeal for a rating in excess of 10 percent for right ulnar neuropathy, with sensory loss in the ring and little fingers, is dismissed.

The appeal for a compensable rating for right leg intervertebral disc syndrome affecting the sciatic nerve, prior to September 4, 2013, in excess of 10 percent from September 4, 2013 to July 6, 2015, and in excess of 20 percent thereafter, is dismissed.

The appeal for a compensable rating for left leg intervertebral disc syndrome affecting the sciatic nerve, prior to September 4, 2013, and in excess of 20 percent thereafter, is dismissed.



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


